DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-6 and 8 are currently under examination. Claims 9-10 are withdrawn from consideration. Claim 7 has been cancelled. Claims 1-6 and 8 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Feng Shan on 05/10/2022.
The application has been amended the claims as follows:
1. (Currently Amended)	A method for preparing an Ni-Fe-MOF nanosheet, comprising steps of:
dissolving an organic ligand in an organic solvent to get a mixed solution;
dripping the mixed solution to an aqueous solution containing a nickel salt and an iron salt with stirring; and
mixing uniformly and reacting at 140-160°C for 3-6 hours, to obtain the Ni-Fe-MOF nanosheet;
wherein the organic ligand is terephthalic acid and/or disodium terephthalate, and the organic solvent is N, N-dimethylacetamide and/or N, N-dimethyl formamide, [[and]] 
wherein a volume ratio of water of the aqueous solution to the organic solvent is 1-2:1, and
wherein the concentration of nickel ions in the reaction solution is 8.33 mmol/L, the concentration of iron ions is 2.50 mmol/L, and the concentration of terephthalic acid is 4.17 mmol/L.
2. (Previously Presented)	The method for preparing an Ni-Fe-MOF nanosheet according to claim 1, wherein the nickel salt is nickel acetate tetrahydrate and/or nickel nitrate hexahydrate, and the iron salt is ferrous sulfate heptahydrate.
3. (Canceled)
4. (Canceled) 
5. (Canceled)	
6. (Canceled)
7. (Canceled)
8. (Currently Amended)	The method for preparing an Ni-Fe-MOF nanosheet according to claim 1, further comprises the steps of washing, centrifuging and drying the obtained product, wherein the solvent for washing is deionized water and ethanol, the rotation speed during the centrifugation is 8000-10000 rpm, the centrifugation time is 3-5 minutes, the drying temperature is 50-60°C, and the drying time is 10-12 hours.
9. (Canceled)	
10. (Canceled)	
Allowable Subject Matter
Claims 1-2 and 8 are allowable.
The closest prior is Li et al. (CN107267124 A).
Li et al. teach bimetallic MOF of Ni/Fe comprising dissolving amino terephthalic acid (applicant’s organic ligand), FeCl3.6H2O and Ni(NO3)2.6H2O in N,N-dimethylformamide at room temperature and carry out solvent thermal reaction 1500C (Abstract, page 4 and claim 5).
Li et al. do not teach the specific concentrations of iron, nickel and the volume ratio of water of the aqueous solution to the organic solvent is 1-2:1 as per applicant claim 1.
Neither Li et al. nor any prior arts of the record specifically teach or suggests a method for preparing the Ni-Fe-MOF nanosheet as per applicant claim 1. Therefore, the claim 1 allowed.  As such, the dependent claims 2, 4 and 8 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUN QIAN/           Primary Examiner, Art Unit 1738